Exhibit 10.10.01
EXECUTION COPY
(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
AMENDMENT #17 TO BANDWIDTH / CAPACITY AGREEMENT
LIMELIGHT NETWORKS, INC.
August 22, 2007
     This is Amendment #17 to the Bandwidth/Capacity Agreement between Global
Crossing Bandwidth Inc., on behalf of itself and its affiliates that may provide
a portion of the services hereunder (“Global Crossing”), and Limelight Networks.
Inc. (“Limelight” or “Customer”), dated August 29, 2001, as amended (the
“Agreement”).
     1. Except as otherwise stated, capitalized terms used herein shall have the
same meaning as set forth in the Agreement.
     2. Global Crossing agrees to establish [*] service connections on
Limelight’s behalf, on an individual case basis (ICB) at Global Crossing’s sole
discretion and subject to the following terms and conditions:

  •   Limelight may request a single [*] connection per [*] port in locations
that Global Crossing has designated as acceptable. At present, this includes the
following sites:

  o   [*]     o   [*]     o   [*]     o   [*]     o   [*]     o   [*] (pending
Global Crossing’s further notification)

  •   Global Crossing will establish [*] on the [*] port at the designated sites
with separate BGP sessions.     •   Limelight will only send traffic to the [*]
within the [*].     •   The rate for traffic within the newly-established [*]
will be [*] using the same [*] methodology as stated in the Agreement and in
effect as of [*].     •   Traffic sent through the [*] will be rated under the
[*] pricing structure and will not contribute towards [*] under the Agreement.  
  •   Global Crossing will randomly audit the [*] to validate the proper routing
of traffic. If Global Crossing determines that Limelight it routing traffic to
destinations other than the [*] on a given [*], Global Crossing will notify
Limelight and Limelight will have [*] to re-route or terminate such traffic. In
the event Limelight fails to do so within the specified period, Global Crossing
shall have the right, in its sole discretion, to either (i) [*] any such
improperly routed traffic at Limelight’s [*], or (ii) [*] to one or more [*]
upon [*] written notice.

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



  •   All [*] connections will be provided on a [*] term.     •   Global
Crossing may terminate any [*] upon [*] written notice to Limelight and Global
Crossing will not terminate any [*].

     3. Provided Limelight signs and returns this Amendment #17 on or before
September 1, 2007, the effective date shall be September 1, 2007.
     4. The balance of the Agreement and any executed amendment) or addenda
thereto not modified by this Amendment #17 shall remain is full force and
effect.
     5. Each individual executing below on behalf of a Party hereby represents
and warrants to the other Party that such individual is duly authorized to so
execute, and to deliver, this Amendment. The Parties agree that signatures
transmitted and received via facsimile or scanned and electronically delivered
shall be treated for all purposes of this Amendment as original signatures and
shall be deemed valid, binding and enforceable by and against both Parties.
     6. Nothing in this Amendment or the Agreement shall be construed as
creating an exclusive relationship.

              Global Crossing Bandwidth, Inc.   Limelight Networks, Inc.
 
           
By:
  /s/ Gregory L. Spraetz   By:   /s/ Matt Hale
 
           
 
  Gregory L. Spraetz       Matt Hale
 
  Senior Vice President       Chief Financial Officer  
Date:
  August 22, 2007   Date:   August 22, 2007

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-2-



--------------------------------------------------------------------------------



 



(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
AMENDMENT #18 TO BANDWIDTH / CAPACITY AGREEMENT
LIMELIGHT NETWORKS, INC.
December 24, 2007
     This is Amendment #18 to the Bandwidth/Capacity Agreement between Global
Crossing Bandwidth, Inc., on behalf of itself and its affiliates that may
provide a portion of the services hereunder (“Global Crossing”), and Limelight
Networks, Inc. (“Limelight” or “Customer”), dated August 29, 2001, as amended
(the “Agreement”).
     1. Except as otherwise stated, capitalized terms used herein shall have the
same meaning as set forth in the Agreement.
     2. Limelight has requested that Global Crossing [*] all of its [*] and all
[*] under [*] shall be moved to Limelight’s primary [*]. Upon completion of such
[*], Global Crossing shall [*]. Customer acknowledges that the [*] of an [*] is
irreversible and Global Crossing cannot [*] any of Customer’s [*] associated
with such account once [*]. Customer shall defend and indemnify Global Crossing
against any claims by any third party, including Customer’s customers, with
respect to services provided by Customer from Global Crossing, including, but
not limited to, any and all claims relating to, or arising out of, [*].
     3. Limelight’s IP Transit Service Pricing Schedule, identified as
Exhibit C(a) under the Agreement, shall be modified as follows:
          (i) The rate table, as set out in item #3 of Amendment #16, shall be
revised as follows:

      Aggregate     Bandwidth Usage     across all Ports (in   Rate per Mbps
Gigabits)   (MRC) [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      Aggregate     Bandwidth Usage     across all Ports (in   Rate per Mbps
Gigabits)   (MRC) [*]   [*] [*]   [*] [*]   [*] [*]   [*]

          (ii) Section 3, Burstable Billing Calculation and Charges, shall be
deleted and replaced as follows:

  3.   Burstable Billing Calculation and Charges: When applicable, Aggregate
Bandwidth Usage for Customer’s IP Transit Service shall be calculated as
follows: Global Crossing will measure [*] on an [*] basis in [*] on all [*]. At
the end of each Billing Cycle, the [*] in each category will be sorted from [*]
and the [*] of measurements [*]. The [*] remaining [*] in the [*] will then
constitute the bandwidth usage amount for that particular month (the “Aggregate
Usage Amount”). The charge for Burst Usage for each Billing Cycle [*] shall be
the amount by which the [*], multiplied by the [*] for the month in question.

          (iii) A new Section 4 shall be added as follows:

  4.   Charges: Invoicing for the Service is (i) [*] for the Monthly Recurring
Charge (“MRC”) at the applicable rate as set out in the IP Transit Service Rate
Schedule, determined by [*], beginning on the Service Commencement Date, and
(ii) [*] for Burst Usage charges at the applicable rate [*], if applicable. If
the Service Commencement Date for any port falls on any other day other than the
first day of any Billing Cycle, Customer will be charged a pro-rata portion of
the applicable MRC covering the period from the Service Commencement Date to the
first day of the subsequent Billing Cycle. If the Service terminates at the end
of the Service Initial Term or renewal term falls on a day other than of any
Billing Cycle, the Service for the final month of the term shall be prorated up
to the last day of termination.

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-2-



--------------------------------------------------------------------------------



 



          (iv) Limelight’s monthly bandwidth commitment, as last modified in
item #2 of Amendment #15, shall be revised as follows:

      Per-Port   Per-Port Commitment [*]   Commitment [*] [*]   [*] [*]   [*]

      For the purpose of clarity, if a port is installed in a new location [*],
the port commitment would be [*] of the port speed for the [*] for the [*]
(e.g., a new [*] port would have a commitment of [*] for the [*] for the [*]);
if a [*] is ordered [*], the commitment would be [*] of the port speed for the
term.         The per-Mbps rate for all ports is based on [*] in any given month
and such rates are set out in Amendment #16 and remain unchanged.

     4. All other IP Transit Service terms and/or pricing not specifically
modified in this Amendment shall remain in place.
     5. The revised terms and rates included herein will be effective with
Customer’s first full Billing Cycle following the execution of this Amendment by
Global Crossing.
     6. The balance of the Agreement and any executed amendments or addenda
thereto not modified by this Amendment #18 shall remain in full force and
effect.
     7. Each individual executing below on behalf of a Party hereby represents
and warrants to the other Party that such individual is duly authorized to so
execute, and to deliver, this Amendment. The Parties agree that signatures
transmitted and received via facsimile or scanned and electronically delivered
shall be treated for all purposes of this Amendment as original signatures and
shall be deemed valid, binding and enforceable by and against both Parties.

                      Global Crossing Bandwidth, Inc.       Limelight Networks,
Inc.    
 
                   
By:
  /s/ Greg Spraetz       By:   /s/ Denver Maddux    
 
                   
 
  Digitally Signed by Greg Spraetz           Denver Maddux    
 
  Sr. VP, North American Carrier Data Sales           Vice President – Network
Architecture and    
 
              Capacity Management    
 
                   
Date:
  December 28, 2007       Date:   December 27, 2007    

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-3-



--------------------------------------------------------------------------------



 



(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
AMENDMENT #19 TO BANDWIDTH / CAPACITY AGREEMENT
LIMELIGHT NETWORKS, INC.
January 31, 2008
     This is Amendment #19 to the Bandwidth/Capacity Agreement between Global
Crossing Telecommunications, Inc., which assumed the rights and obligations of
Global Crossing Bandwidth, Inc. as an operation of law, on behalf of itself and
its affiliates that may provide a portion of the services hereunder (“Global
Crossing”), and Limelight Networks, Inc. (“Limelight” or “Customer”), dated
August 29, 2001, as amended (the “Agreement”).
     1. Except as otherwise stated, capitalized terms used herein shall have the
same meaning as set forth in the Agreement.
     2. Limelight’s IP Transit Service Pricing Schedule, identified as
Exhibit C(a) under the Agreement, shall be modified as set out below:
          (i) The rate table, as set out in item #3 of Amendment #18, shall be
revised as follows:

      Aggregate     Bandwidth Usage     across all Ports (in   Rate per Mbps
Gigabits)   (MRC) [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]
[*]   [*] [*]   [*] [*]   [*]

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      Aggregate     Bandwidth Usage     across all Ports (in   Rate per Mbps
Gigabits)   (MRC) [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]

     3. All other IP Transit Service terms and/or pricing not specifically
modified in this Amendment shall remain in place.
     4. Provided Limelight is not delinquent in payment or otherwise in default
under the Agreement, then commencing in the first full Billing Cycle following
the execution of this Amendment #19 by Global Crossing, in any Billing Cycle in
which Limelight’s billed charges for IP Transit Service (excluding any taxes,
regulatory surcharges, and local loop or third party charges) are not less than
[*], Global Crossing
shall [*], according to the table below, of Limelight’s [*] for that Billing
Cycle. Global Crossing reserves the right to revise and/or revoke [*] and/or [*]
included herein upon written notice to Limelight within [*] and effective 1st
billing period immediately following.

      [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]

     5. The [*] included herein will be effective with Customer’s first full
Billing Cycle following the execution of this Amendment by Global Crossing.
     6. The balance of the Agreement and any executed amendments or addenda
thereto not modified by this Amendment #19 shall remain in full force and
effect.
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-2-



--------------------------------------------------------------------------------



 



     7. Each individual executing below on behalf of a Party hereby represents
and warrants to the other Party that such individual is duly authorized to so
execute, and to deliver, this Amendment. The Parties agree that signatures
transmitted and received via facsimile or scanned and electronically delivered
shall be treated for all purposes of this Amendment as original signatures and
shall be deemed valid, binding and enforceable by and against both Parties.

                      Global Crossing Telecommunications, Inc.       Limelight
Networks, Inc.    
 
                   
By:
  /s/ Greg Spraetz       By:   /s/ Denver Maddux    
 
                   
 
  Digitally Signed by Greg Spraetz           Denver Maddux    
 
  Sr. VP, North American Carrier Data Sales           Vice President – Network
Infrastructure    
 
                   
Date:
  February 1, 2008       Date:   January 31, 2008    

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-3-



--------------------------------------------------------------------------------



 



(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
AMENDMENT #20 TO BANDWIDTH / CAPACITY AGREEMENT
LIMELIGHT NETWORKS, INC.
February 14, 2008
     This is Amendment #20 to the Bandwidth/Capacity Agreement between Global
Crossing Telecommunications, Inc., on behalf of itself and its affiliates that
may provide a portion of the services hereunder (“Global Crossing”), and
Limelight Networks, Inc. (“Limelight” or “Customer”), dated August 29, 2001, as
amended (the “Agreement”).
     1. Except as otherwise stated, capitalized terms used herein shall have the
same meaning as set forth in the Agreement.
     2. Global Crossing will offer [*] billing on Limelight’s IP Transit
Service. Global Crossing will measure the [*] on all [*]. At the end of each
Billing Cycle, all [*] in each category will be sorted from [*] and the [*]. The
[*] in the [*] categories will then constitute the [*] for that particular [*]
(the “Usage Amount”). The Usage Charge for each Billing Cycle at each port shall
be [*]. The following terms and conditions will apply to [*] billing:

  •   The [*] billing will be applied to Limelight’s [*], which will be billed
on the [*], provided that: (i) any [*] will have a [*] bandwidth commitment in
the [*] and [*] bandwidth commitment in the [*]; and (ii) Limelight has signed
and returned this Amendment #20 by close of business on February 28,2008.     •
  Global Crossing will bill at the [*] ([*] on the [*]), or actual [*],
whichever is greater, for the [*] Billing Cycle.     •   The IP Transit Service
rates set out below will apply only when [*] billing is applied. In the event
[*] billing does not apply, or Global Crossing has [*] billing, the IP Transit
Service rate table as set out in Amendment #19 will apply.

      Aggregate     Bandwidth Usage     across all Ports (in   Rate per Mbps
Gigabits)   (MRC) [*]   [*] [*]   [*] [*]   [*]

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      Aggregate     Bandwidth Usage     across all Ports (in   Rate per Mbps
Gigabits)   (MRC) [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]
[*]   [*] [*]   [*]

  •   The revenue threshold discounts as set out in item #4 of Amendment #19 are
not valid with [*] billing.     •   Limelight understands that the [*] billing
is offered on a [*]. Global Crossing reserves the right to cancel the [*]
billing and [*] billing at any time upon [*] prior written notice to Limelight.
In such event, Limelight may, within [*] of such notice of cancellation, [*].

     3. In the event this Amendment #20 is not returned by February 28, 2008 as
set out above, the revised terms and rates included herein shall be effective
with Customer’s first full Billing Cycle following the execution of this
Amendment by Global Crossing.
     4. The balance of the Agreement and any executed amendments or addenda
thereto not modified by this Amendment #20 shall remain in full force and
effect.
     5. Each individual executing below on behalf of a Party hereby represents
and warrants to the other Party that such individual is duly authorized to so
execute, and to deliver, this Amendment. The Parties agree that signatures
transmitted and received via facsimile or scanned and electronically delivered
shall be treated for all purposes of this Amendment as original signatures and
shall be deemed valid, binding and enforceable by and against both Parties.
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-2-



--------------------------------------------------------------------------------



 



                      Global Crossing Telecommunications, Inc.       Limelight
Networks, Inc.    
 
                   
By:
  /s/ Greg Spraetz       By:   /s/ Denver Maddux    
 
                   
 
  Digitally Signed by Greg Spraetz           Denver Maddux    
 
  Sr. VP, North American Carrier Data Sales           Vice President – Network
Infrastructure    
 
                   
Date:
  February 29, 2008       Date:   February 28, 2008    

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-3-



--------------------------------------------------------------------------------



 



(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
AMENDMENT #21 TO BANDWIDTH / CAPACITY AGREEMENT
LIMELIGHT NETWORKS, INC.
March 14, 2008
     This is Amendment #21 to the Bandwidth/Capacity Agreement between Global
Crossing Telecommunications, Inc., on behalf of itself and its affiliates that
may provide a portion of the services hereunder (“Global Crossing”), and
Limelight Networks, Inc. (“Limelight” or “Customer”), dated August 29, 2001, as
amended (the “Agreement”).
     1. Except as otherwise stated, capitalized terms used herein shall have the
same meaning as set forth in the Agreement.
     2. Customer requests subscription to Global Crossing’s Dark Fiber Service
(non-US), as set out in Exhibit J, attached hereto.
     3. The balance of the Agreement and any executed amendments or addenda
thereto not modified by this Amendment #21 shall remain in full force and
effect.
     4. Each individual executing below on behalf of a Party hereby represents
and warrants to the other Party that such individual is duly authorized to so
execute, and to deliver, this Amendment. The Parties agree that signatures
transmitted and received via facsimile or scanned and electronically delivered
shall be treated for all purposes of this Amendment as original signatures and
shall be deemed valid, binding and enforceable by and against both Parties.
     5. This Amendment #21 shall be effective as of the date signed by Global
Crossing below.

                      Global Crossing Telecommunications, Inc.       Limelight
Networks, Inc.    
 
                   
By:
  /s/ Greg Spraetz       By:   /s/ Denver Maddux    
 
                   
 
  Digitally Signed by Greg Spraetz           Denver Maddux    
 
  Sr. VP, North American Carrier Data Sales           Vice President – Network
Infrastructure    
 
                   
Date:
  March 20, 2008       Date:   March 18, 2008    

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit J
(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
SERVICE TERMS AND SLA FOR LEASE OF NON-US DARK FIBER
     Non-US Dark Fiber Lease. These are the service terms and service level
agreement for the lease of Global Crossing Dark Fiber located outside the United
States, which apply to the provision of non-US Dark Fiber on a leased basis in
addition to the terms of any Master Services Agreement, Carrier Services
Agreement, Retail Customer Agreement or other Global Crossing master agreement
(in each case a “Master Agreement”) executed by Customer and Global Crossing.
Initial Capitalized terms not otherwise defined in these terms and conditions
shall have the meanings given those terms in the Master Agreement.
     1. Description of Service
          1.1 Service Description. Global Crossing Dark Fiber Service is the
provision on a leased basis of fiber optic cable pairs on Global Crossing’s
Network not carrying a signal (“Fiber”). For the avoidance of doubt, Global
Crossing’s Dark Fiber Service is not comprised of SONET ring-protected private
lines, point-to-point bi-directional circuits at OCN speeds or any other
configuration.
          1.2 Unless otherwise agreed to by Global Crossing, the Fiber provided
by Global Crossing shall be [*] Fiber, installed and operating in conformity
with generally accepted standards utilized by Global Crossing for its own
Network.
          1.3 Customer understands and acknowledges that the provision of Dark
Fiber by Global Crossing is offered by Global Crossing on an [*] and is not
available [*]. All requests for Dark Fiber are subject to [*] and [*] by Global
Crossing.
     2. Lease of Dark Fiber and Payment
          2.1 The Service is offered in two types: (i) [*] for a [*], with a [*]
payable, or (ii) a [*] for a [*] with a [*] amount payable [*]. The [*] in
either case is the “Initial Term”). For each Fiber pair ordered by Customer, the
following shall be set out in the Order form for the Service:

  •   selected type of service ([*]);     •   pricing;     •   length of Initial
Term;     •   details of demarcation points and specific solution/requirements
at those demarcation points; and     •   any miscellaneous routing or service
requirements.

          2.2 At the end of the Initial Term (or any extension) for a Fiber
lease (in each case the “Lease Expiration Date”), the term for that Fiber lease
will automatically be extended on the same terms on a [*] unless either
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



               2.2.1 either Party notifies the other in writing at least [*]
before the Service Expiration Date that the lease shall not autorenew, and shall
terminate on the Service Expiration Date, in which case Global Crossing shall
terminate the provision of the Fiber on the Service Expiration Date; or
               2.2.2 Customer notifies Global Crossing in writing at least [*]
before the Service Expiration Date that Customer wishes to renew the lease on a
[*] only, in which case (a) regardless of any other pricing provisions agreed
with Customer, the rates and charges for the lease shall be [*] with effect from
the Service Expiration Date, and (b) such [*] lease may be terminated by either
Party upon [*] written notice to the other at any time following the Service
Expiration Date.
     3. Customer Responsibilities
     Customer shall:
          3.1 comply and procure that its employees and agents comply with all
applicable laws and all reasonable requests, demands or requirements (whether in
writing or not) communicated by Global Crossing as to safety, the use of the
Fiber, or access to any Global Crossing facility;
          3.2 in the interests of safety in accordance with applicable good
engineering practice, comply and procure that its customers, employees and
agents comply promptly with any request by Global Crossing to disconnect from
all or any part of the Fiber or switch off any of Customer’s equipment or that
of its customers (including, but not limited to, any lasers) and not to
reconnect or switch on such equipment until instructed by Global Crossing that
it is safe to do so;
          3.3 follow any procedures notified to Customer by Global Crossing
regarding the use of the Fiber;
          3.4 ensure that its use and any of its other activities relating to
the Fiber shall not interfere with use by Global Crossing a any third party of
the Global Crossing Network or with telecommunication transmissions by Global
Crossing or any third party through the Global Crossing Network;
          3.5 where Global Crossing so requires, procure access for Global
Crossing (or its respective employees or agents) to any Customer facilities for
the purpose of testing or repairs or where such access is required to enable
Global Crossing to comply with its obligations hereunder;
          3.6 at the request and expense of Global Crossing, use all reasonable
endeavours to take such steps as are necessary to safeguard Global Crossing’s
rights in its Network (including the Fiber);
          3.7 not substitute, remove, add, alter, amend or expand any cable,
wiring, equipment, hardware, software, or Fiber comprising part of or connected
directly to Global Crossing’s Network without first obtaining Global Crossing’s
written agreement;
          3.8 except as expressly agreed in writing with Global Crossing, not
have any access to Global Crossing’s Network and Customer shall not, under any
circumstances, move, relocate, disturb, handle
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-2-



--------------------------------------------------------------------------------



 



or otherwise come into contact with (whether directly or indirectly) the Fiber,
the duct(s) in which the Fiber is located, or any other portion of Global
Crossing’s Network; and
          3.9 be solely responsible for obtaining and maintaining any and all
permits, licences, governmental or regulatory approvals which are required for
Customer’s use of the Fiber and/or any telecommunications equipment used in
connection therewith.
     4. Takeover of Fiber
          4.1 Customer is solely responsible for ordering and maintaining all
facilities, equipment, and services necessary to light and use the Fiber
provided by Global Crossing and for all costs and expenses incurred in relation
thereto, including without limitation, the installation, testing, maintenance
and operation of any equipment and facilities. Global Crossing and Customer
shall agree the specific technical solution and demarcation points for all Fiber
to be provided by Global Crossing. Depending on the solution agreed in each
case, Customer may be required to [*] such as [*]. Unless otherwise expressly
agreed in writing, Global Crossing does not provide, order, design or
co-ordinate or otherwise arrange for any inside wiring or ‘extended demarc’
either at Global Crossing facilities or Customer’s premises.
          4.2 The Parties agree that takeover of the whole Fiber may occur in
stages on a [*] (as set out in the Order Form) in accordance with this
Section 4. Requested service date(s) recorded on the Order Form do not establish
the RFS Date, instead, the Global Crossing and Customer Project Managers for the
Service shall agree upon the specific RFS Date following order acceptance. If
Customer requests a change to a pending order, a new RFS Date will be
established.
          4.3 Changes to, or cancellations of, pending orders are accepted
within the absolute discretion of Global Crossing; if accepted, [*] Global
Crossing the following: (a) [*], including any [*] by Global Crossing in
reliance of Customer’s order, and (b) [*].
          4.4 On or before the RFS Date, or any amended RFS Date, Global
Crossing will test the Fiber and declare its availability for Customer use. The
Service Commencement Date (“Service Commencement Date”) for Fiber ordered will
be the date upon which Global Crossing notifies Customer (by writing or
electronic transmission) that the Fiber is available for Customer use, unless
Customer within [*] notifies Global Crossing of its non-acceptance on the basis
that the agreed technical specifications for the Fiber have not been met. In
that case, further tests of the Fiber will be conducted and a new Service
Commencement Date will be agreed upon, provided that any Customer use of Fiber
for other than testing purposes following notice of non-acceptance will be
deemed to constitute acceptance of that Fiber or segment.
          4.5 Any break-outs along the route of the Fiber, or at Fiber end
points where Customer requests interconnection of the Fiber at a location other
than at a Global Crossing collocation facility, shall be subject to separate
negotiation and agreement between the Parties.
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-3-



--------------------------------------------------------------------------------



 



     5. Payment
          5.1 Unless otherwise agreed, all charges for Fiber (including any [*]
and either (i) the [*], or (ii) the [*], as applicable) are payable within [*]
of the Service Commencement Date, regardless of whether or not any [*] has been
completed at that time or whether or not Customer is ready to use the Fiber on
that date.
          5.2 In addition to a [*] and either (i) [*] or (ii) [*] (as set forth
on an Order Form), Customer may also be responsible for [*] including any
charges for [*], or the like, agreed between Customer and Global Crossing.
          5.3 Customer acknowledges and agrees that in no event shall a [*] be
refundable to Customer. In the case of an [*] of Fiber, Customer understands and
acknowledges that the [*] agreed with Global Crossing is based in part on an
assumption that the [*] shall be payable by Customer through the entire of the
[*] for which Customer orders the applicable Fiber. Accordingly, Customer agrees
that in the event of the abandonment by it of Fiber which is leased by Customer
on an [*] (and or a surrender of the underlying lease) at any time during the
Initial Term of the applicable lease (other than pursuant to a termination by
Customer of the Master Agreement or these terms and conditions pursuant to a
right to do so because of the a breach by Global Crossing), Global Crossing
shall invoice Customer, and Customer shall pay, an amount equal to the [*] for
which the applicable Fiber was ordered by Customer.
          5.4 Notwithstanding any billing or other terms in the Master
Agreement, all Fiber provided to Customer in [*] pursuant to these terms and
conditions shall be subject to the following conditions:
               5.4.1 Fiber on a route located solely in one [*] will be deemed
to be provided by, and all charges relating thereto will be invoiced to Customer
by, the [*] in the [*] in which that Fiber is located.
               5.4.2 All Fiber on a route located solely on the [*] legacy
network in the [*] will be deemed to be provided by, and all charges relating
thereto will be invoiced to Customer by, [*].
               5.4.3 All Fiber on a route located solely on the [*] network will
be deemed to be provided by, and all charges relating thereto will be invoiced
to Customer by, [*].
               5.4.4 All Fiber on a route spanning more than [*] will be deemed
to be provided by, and all charges relating thereto will be invoiced to Customer
by, [*], except that any and all charges relating to those parts of such a Fiber
route (i) in [*], (ii) in [*] and/or (iii) forming part of the [*] will be split
from the remainder and will be invoiced by (i) [*], (ii) [*] and (iii) [*]
respectively.
     6. Maintenance
          6.1 Maintenance. Global Crossing shall perform or cause to be
performed all operation, administration and maintenance with respect to Fiber
provided to Customer. Global Crossing shall use reasonable efforts to cause the
Fiber to be maintained in efficient working order, using Global Crossing’s
standard maintenance procedures as the same may vary from time to time, a copy
of which will be provided to Customer. In the event of disruption of service due
to Force Majeure or other emergency, Global Crossing
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-4-



--------------------------------------------------------------------------------



 



shall cause service to be restored as quickly as reasonably practicable, taking
such measures as are reasonably necessary for restoration. The Global Crossing
Network Operations Center (NOC) provides support for Global Crossing customers
twenty-four (24) hours a day, seven (7) days a week. The NOC acts as the single
point of contact for Customer to report problems, using a telephone number
provided to Customer. Guidelines for reporting and management of service issues
will be provided separately to Customer.
     7. Resale of Fiber
          7.1 Customer shall not resell the Fiber, or any part thereof or allow
other carriers to interconnect with Global Crossing’s Fiber Distribution Panels.
For the avoidance of doubt, nothing in this Section 7 shall restrict Customer’s
right to grant to third parties the right to service capacity or similar rights
deriving the use of the Fiber in the normal course of its business provided
always:
               7.1.1 that Customer has the necessary regulatory or statutory
approvals, permits or consents required to effect such resale and that such
resale is in compliance with the applicable law of the jurisdiction(s) in which
the Fiber is located; and
               7.1.2 that the terms of such resale shall confer no greater
rights on any third party and shall impose on such third party no less onerous
obligations than those set out in these terms and conditions.
     8. Network Relocation
          8.1 Global Crossing may relocate all or any portion of the Fiber
provided to Customer or any of the facilities required to provide Customer with
the Fiber (i) if a third party with legal authority orders or threatens to order
such relocation (e.g., through eminent domain, nationalization, or
expropriation), (ii) in order to comply with applicable laws, (iii) to reduce
governmental fees or taxes assessed against it or Customer, or (iv) for bona
fide operational reasons. Global Crossing agrees to provide Customer [*] prior
notice of a relocation, if reasonably feasible. Global Crossing has the right to
direct such relocation, including the right to determine the extent of, the
timing of, and methods to be used for such relocation, provided that any
relocation:
               (a) is constructed and tested in accordance with the
specifications which apply to the Fiber;
               (b) does not result in a materially adverse change to the
operations, performance, or connection points with the network of Customer; and
               (c) does not unreasonably interrupt service on the Fiber.
          8.2 Global Crossing will use its commercially reasonable efforts to
secure an agreement for reimbursement from any third party requiring a
relocation. Customer agrees to [*] of any relocation pursuant to Section 8.1
(i), (ii) or (iii) for which [*].
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-5-



--------------------------------------------------------------------------------



 



     9. Additional terms applying to Fiber situated in the [*].
     9. The following additional terms shall apply in respect of any Fiber which
is leased by Global Crossing to Customer and which is situated within the [*].
          9.1 Notwithstanding any provisions to the contrary in the Master
Agreement, Customer agrees to pay all rates and other tax liabilities,
attributable to the Fiber which may be assessed or charges by a rating authority
or other governmental or taxing authority in the [*], and accepts that the Fiber
forms part of Customer’s [*] for rating purposes.
          9.2 In the event that it is reasonably necessary to do so because of
work on or incidents effecting a railway based route, Global Crossing shall have
the right having given reasonable prior notice to Customer (i) to provide
Customer Fibers on an alternate route provided that there is a minimum
interruption in, and minimum degradation of, the service to Customer; and
(ii) to cease to provide the Fiber to Customer, provided that [*] by Customer
for the provision of the Fiber [*] to Customer, and Global Crossing shall use
its best endeavours to assist Customer in obtaining an alternative service.
          9.3 The Parties agree that Customer will not have any access under
these terms and conditions or otherwise to any land owned by [*] or any other
land in the [*] which is used for railway operational purposes.
          9.4 Inability to obtain access to the Fiber as a result of the
operation of railway rules or regulation in the [*] shall constitute a “Force
Majeure” event for the purposes of the Master Agreement.
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-6-



--------------------------------------------------------------------------------



 



(GLOBAL CROSSING LOGO) [p76147p7614701.gif]
AMENDMENT #22 TO BANDWIDTH / CAPACITY AGREEMENT
LIMELIGHT NETWORKS, INC.
April 30, 2008
     This is Amendment #22 to the Bandwidth/Capacity Agreement between Global
Crossing Telecommunications, Inc., which assumed the rights and obligations of
Global Crossing Bandwidth, Inc. as an operation of law, on behalf of itself and
its affiliates that may provide a portion of the services hereunder (“Global
Crossing”), and Limelight Networks, Inc., (“Limelight” or “Customer”), dated
August 29, 2001, as amended (the “Agreement”).

1.   Except as otherwise stated, capitalized terms used herein shall have the
same meaning as set forth in the Agreement.   2.   Limelight’s IP Transit
Service, identified as Exhibit B(a) under the Agreement, shall be revised to
include the following terms:

  (1)   Limelight will pay to Global Crossing a non-recurring charge in the
amount of [*] (the “[*]”) as [*] for [*] to be billed at a rate of [*] (the
“[*]”) and to be consumed within the [*] as set out in item #4 below (the “[*]”)
and using Average Billing. “Average Billing” will be calculated by taking [*].
At the end of a given Billing Cycle, [*] (as defined below), with the [*]. The
[*] will be used as the [*] against the [*].     (2)   Limelight will remit the
[*] to Global Crossing by close of business on or before May 1, 2008. The [*]
will be made by wire transfer of immediately available U.S. funds as set out
below. Failure to remit the [*] in accordance with this section by May 1, 2008
will render this Amendment #22 null and void.         Wire Transfer Instructions
(subject to change by Global Crossing)
[*]         Special Instructions: For further credit to               
                                                                                
            
                                                                      
            Customer’s Global Crossing Account Number          (3)   The [*]
does not include taxes, government surcharges and/or regulatory fees. Such
charges will be [*], based on the [*], pursuant to the terms and conditions set
forth in the Agreement.     (4)   The [*] will begin when Global Crossing has
installed all [*] ports as set out below, however Limelight’s traffic from the
effective date of this Amendment #22 until the start of the [*] will be billed
at a rate of [*] and will be decremented from the [*].         [*] Ports to be
Installed
[*]
[*]
[*]
[*]

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      [*]
[*]
[*]
[*]     (5)   The [*] will apply to all of Limelight’s existing IP ports located
within the [*] and [*] respectively (the “Applicable Ports”).     (6)   The [*]
will not apply to ports in [*] or [*] (the “Excluded Regions”). In the event
Limelight desires IP ports in the Excluded Regions, such ports would be provided
subject to availability and priced on an [*].     (7)   Limelight will have an
[*] across all Applicable Ports and all new ports ordered under the Agreement
(“New Ports”). Each Applicable Port, and all New Ports, will have a [*] port
utilization requirement. Global Crossing reserves the right, upon [*] written
notice, to reclaim any Applicable Port or New Port that falls below the [*] port
utilization requirement for [*].     (8)   In cities where Limelight’s usage
exceeds [*] on a [*] utilization, subject to availability, Limelight may order
an additional [*] port in such location, and Global Crossing will [*].     (9)  
In the event Limelight’s usage during the [*] exceeds the [*], the excess usage
will be billed at a rate of (i) [*] from the effective date of this Amendment
#22, and (ii) [*] and beyond from the effective of this Amendment #22.     (10)
  [*] will be due to Limelight in the event Limelight [*] amount during the [*].
    (11)   SLA Credits. During the [*], the calculation of SLA credits, if any,
for the Applicable Ports will be modified as follows:         For any impacted
port(s), the basis for any SLA credit calculations will be the lesser of:
(i) the [*], or (ii) the [*], distributed among the ports in service for [*],
using a [*]. These calculations will use the following methodology:         [*]
        [*]         [*]         For any [*] ports, the [*] will be multiplied by
a factor of [*], prior to performing any SLA credit calculations.

EXAMPLE:

              [*]   [*]

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-2-



--------------------------------------------------------------------------------



 



So in a given month, if Limelight has [*] ports and [*] ports, the [*] would be
[*].

              [*]   [*]

[*]
[*]

      All remaining terms and conditions contained in the Agreement relating to
SLAs not amended by this Section 10 shall remain in full force and effect. Upon
expiration of the [*], all SLAs will [*].

  (12)   At the end of the [*], unless otherwise agreed to by both Parties, all
Applicable Ports will (i) [*], and (ii) have a [*] aggregate minimum commitment
across all Applicable Ports, billed on an [*]. At the end of the [*], the
per-Mbps rate for all usage on the Applicable Ports will be [*].     (13)   Upon
execution of this Amendment #22, the [*] as set out in Amendment #20 will no
longer apply arid will be deemed null and void.

3.   The offer contained herein will be considered null and void if payment is
not received as set out herein.   4.   Section 3.2.3 of Limelight’s Wavelength
Service, identified as Exhibit H under the Agreement, will be revised as set out
below.

                  % Credit of Mo. Service Charge Circuit Availability (%)  
Circuit Unavailability (Hours)   Attributable to that Segment
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]

          Except as modified above, the remainder of Exhibit H shall remain
unchanged.
 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-3-



--------------------------------------------------------------------------------



 



5.   Nothing in this Amendment should be construed to alter the terms of the
Agreement, except as specifically stated herein. Any term or condition modified
by this Amendment shall be effective on a go forward basis after the effective
date. The balance of the Agreement and any executed amendments or addenda
thereto not modified by this Amendment #22 shall remain in full force and
effect.

6.   Each individual executing below on behalf of a Party hereby represents and
warrants to the other Party that such individual is duly authorized to so
execute, and to deliver, this Amendment. This Amendment may be executed in
counterparts, each of which when executed and delivered will be deemed an
original and all of such counterparts will constitute one and the same
instrument. The Parties agree that signatures transmitted and received via
facsimile or scanned and electronically delivered shall be treated for all
purposes of this Amendment as original signatures and shall be deemed valid,
binding and enforceable by and against both Parties. Global Crossing may
consider this Amendment null and void if a Customer-executed version is not
received by Global Crossing within thirty days of the issue date stated on the
first page of this Amendment.

7. This Amendment #22 is effective as of the date signed by Global Crossing
below.

                      Global Crossing Telecommunications, Inc.       Limelight
Networks, Inc.    
 
                   
By:
  /s/ Greg Spraetz
 
      By:   /s/ Nathan Raciborski
 
   
 
  Digitally Signed by Greg Spraetz           Nathan Raciborski    
 
  Sr. VP, North American Carrier Data Sales           Chief Technology Officer
and Co-Founder    
 
                   
Date:
  May 1, 2008       Date:   April 30, 2008    
 
                   
AND
          AND        
 
                   
By:
  /s/ Peter M. Juroe       By:   /s/ Jeff Lunsford    
 
                   
 
  Peter M. Juroe           Jeff Lunsford    
 
  Vice President & Business Controller           CEO    
 
                   
Date:
  May 1, 2008       Date:   April 30, 2008    

 

*   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

-4-